PER CURIAM.
We find that there was sufficient evidence to support the trial court’s Order Establishing Respondent/Father as Primary Residential Parent of the Minor Child, Braden H. Romer, and that the trial court did not abuse its discretion in changing custody from the mother to the father upon a showing of changed circumstances. Spradley v. Spradley, 335 So.2d 822 (Fla.1976); Kuntz v. Kuntz, 464 So.2d 1349 (Fla. 1st DCA 1985); Goldstein v. Goldstein, 264 So.2d 49 (Fla. 3d DCA 1972).
In addition, we affirm the trial court’s removal of the prohibition against taking the minor child on hunting, target, or other shooting trips. Appellant has failed to present a transcript in support of her contention that the trial court abused its discretion. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
AFFIRMED.